Mr. Justice Robb
delivered the opinion of the Court:
This appeal is from a decision of the Commissioner of Patents refusing to register the word “Hydronon,” with a paragraph beneath, as a trademark for bituminous paint, the ground of the refusal being the prior registration of the word “Hydrocide” as a trademark for the same class of goods. We agree with the Commissioner that the words are so nearly alike as to be likely to cause confusion in trade when applied to goods of the same descriptive properties, and therefore affirm the decision. Seubert v. Santaella & Co. 36 App. D. C. 441; *514Breitenbach v. Rosenberg, 37 App. D. C. 102; Northwestern Consol. Mill. Co. v. Mauser & Cressman, 162 Fed. 1004; Florence Mfg. Co. v. Dowd, 171 Fed. 122. Affirmed.